Citation Nr: 1637992	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-14 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1963 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a June 2016 correspondence, the Veteran confirmed that he no longer desired a Board hearing.  As a result, the Board considers the hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for OSA, to include as related to his Gulf War service.  Service personnel records confirm that the Veteran was stationed in Dhahran, Saudi Arabia from September 1990 until April 1991.  Post-service VA treatment records document insomnia from 2005 until 2008, with a private June 2009 polysomnogram confirming a diagnosis of OSA.  The Veteran has submitted lay and acquaintance statements that indicate he has suffered from shortness of breath while sleeping, as well as, fatigue and insomnia in service and since service. 

Notably, the Veteran has not been afforded a VA examination to determine the etiology of his OSA, despite evidence of a current diagnosis and lay evidence of in-service complaints and symptomology.  Therefore, this claim must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's sleep apnea.  The claims file should be made available to and reviewed by the examiner.  The examiner should undertake any indicated studies and report all findings in detail. 
The examiner should consider the medical evidence of record, as well as the statements of the Veteran and his acquaintances.  

The examiner should then offer an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is etiologically related to service, to include his service in Southwest Asia
during the Persian Gulf War?

A rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

